     Case 2:21-cv-00534-MLCF-JVM Document 22 Filed 06/09/21 Page 1 of 13



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


ARIYAN, INC., ET AL.                                          CIVIL ACTION


v.                                                            NO. 21-534


SEWERAGE & WATER BOARD OF                                     SECTION “F”
NEW ORLEANS, ET AL.



                              ORDER AND REASONS

      Before the Court is the defendants’ Rule 12(b)(6) motion to

dismiss.     For the reasons that follow, the motion is GRANTED.

                                  Background

      When    a   flood-control       project     damaged   their   homes   and

businesses in Uptown New Orleans, the 70 plaintiffs in this case

took the defendant 1 – the Sewerage & Water Board of New Orleans

(SWB)   -    to   Louisiana   state    court. 2     In   state-court   actions

“specifically not[ing] that ‘any substantial interference with the

free use and enjoyment of property may constitute a taking of


1    In this case, the plaintiffs have also sued Ghassan Korban,
“in his [official] capacity as Executive Director” of the SWB.
Aside from prefatory language naming Korban as a defendant, the
plaintiffs’ complaint mentions Korban just once (with regard to a
written demand for payment the plaintiffs made upon the SWB). See
Compl., ¶ 54.

2    In their various state-court actions, the plaintiffs sought
compensation for property damages, losses of residential use and
enjoyment, and business losses occasioned by the project at issue.
                                        1
      Case 2:21-cv-00534-MLCF-JVM Document 22 Filed 06/09/21 Page 2 of 13



property     within    the     meaning   of    the    federal     and     [Louisiana]

constitutions,”        the     plaintiffs     secured    monetary         awards     for

property damage and restrictions they sustained in connection with

the project at issue.           See Opp’n at 3.       Acknowledging that those

successful lawsuits resulted in “state court judgments [that]

memorialized and quantified the just compensation to which [they]

are entitled,” the plaintiffs now bring § 1983 and declaratory

judgment claims against the SWB in this                   Court for        the SWB’s

allegedly “unlawful refusal to pay” such compensation.                     See, e.g.,

id. at 6.       The plaintiffs make no bones about their intention in

bringing this federal action: as they put it, they “have exhausted

their state court remedies in seeking just compensation from the

[SWB], have not received the just compensation that was awarded,

and    now     are   seeking    to   enforce    the     payment      of    that    just

compensation in this Court.”          See id. at 8.       The SWB concedes that

it has not yet made good on the plaintiffs’ damages awards but

insists that it does plan to pay the plaintiffs in the future.

       Thus,    with   unpaid     state-court    judgments      in      hand   and    no

“certainty at all that they will ever be paid just compensation

for their loss of property interests,” the plaintiffs urge this

Court to “recognize that a Section 1983 claim is available when

state actors take private property but fail to pay [a] state court

judgment establishing the amount of just compensation due.”                          See

id. at 6–7.

                                         2
   Case 2:21-cv-00534-MLCF-JVM Document 22 Filed 06/09/21 Page 3 of 13



                                           I.

     Rule 12(b)(6) allows a party to move for dismissal of a

complaint that fails to state a claim upon which relief can be

granted.    “To survive a motion to dismiss” under Rule 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                    To demonstrate a

facially plausible basis for relief, a plaintiff must plead facts

which allow “the court to draw the reasonable inference that the

defendant    is     liable    for    the   misconduct      alleged.”      Id.    In

determining whether a plaintiff has met this burden, a court must

“accept all well-pleaded facts as true and view all facts in the

light most favorable to the plaintiff,” but must not accord an

assumption     of   truth     to    conclusory       allegations   and   threadbare

assertions.     Thompson v. City of Waco, 764 F.3d 500, 502 (5th Cir.

2014).

     The foregoing presumptions are not to be applied mindlessly,

however.    Thus, in considering a motion to dismiss, the Court may

review   any      documents     attached        to   or   incorporated    into   the

plaintiff’s complaint by reference.                  Causey v. Sewell Cadillac-

Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004).                    In addition,

the Court may judicially notice matters of public record and other

facts not subject to reasonable dispute.                    See United States ex

                                           3
     Case 2:21-cv-00534-MLCF-JVM Document 22 Filed 06/09/21 Page 4 of 13



rel. Willard v. Humana Health Plan of Tex. Inc., 336 F.3d 375, 379

(5th Cir. 2003).

                                    II.

      With this standard in view, the Court proceeds to evaluate

whether the plaintiffs’ complaint states a plausible claim for

relief.

                     A.    Count One: § 1983 Claims

    1. The Plaintiffs Fail to State a Baseline Legal Violation

       The crux of the plaintiffs’ case is a § 1983 claim for

asserted violations of the Takings Clause 3 and constitutional due

process and civil rights.      See Compl., ¶¶ 56–68.     42 U.S.C. § 1983

“provides injured plaintiffs with a cause of action when they have

been deprived of federal rights under color of state law.”           Doe v.

Dall. Indep. Sch. Dist., 153 F.3d 211, 215 (5th Cir. 1998).                To

state a claim under § 1983, a plaintiff must first allege a

threshold violation of constitutional or statutory rights.             See,

e.g., D.A. ex rel. Latasha A. v. Hous. Indep. Sch. Dist., 629 F.3d

450, 456 (5th Cir. 2010).

       Here, the plaintiffs assert that the SWB’s refusal to pay

their state-court judgments violates their Fifth Amendment “right”



3    The Takings Clause of the Fifth Amendment provides that
private property shall not “be taken for public use[] without just
compensation,” and is “made applicable to the States by the
Fourteenth Amendment.” U.S. CONST. amend. V; Kelo v. City of New
London, 545 U.S. 469, 472 n.1 (2005).
                                     4
    Case 2:21-cv-00534-MLCF-JVM Document 22 Filed 06/09/21 Page 5 of 13



“to be actually paid just compensation for the taking of their

property by inverse condemnation” “without unreasonable delay.” 4

See Compl., ¶¶ 58, 62.        The Court understands the plaintiffs’

frustrations, but this claim is legally baseless.            Courts have

consistently observed a distinction between a state’s taking of

property without just compensation and its temporary retention of

just compensation that has been fixed and awarded by a state court.

In this district specifically, Judge Lemelle forcefully applied

this principle in Violet Dock, where he dismissed a similar § 1983

claim because a state’s temporary delay in paying a state-court

judgment does not give rise to a constitutional violation. 5              See

2019 WL 6307945, at *3.     As he aptly concluded there:

          Plaintiff has failed to state a claim under § 1983.
     Plaintiff’s complaint and opposition demonstrate that it
     is not seeking to bring a claim for the unlawful taking
     of the property expropriated by [the state agency
     defendant], because final judgment has already been
     rendered on that issue in state court. Rather plaintiff
     only wishes to pursue its entitlement to the state
     court’s compensation award and is attempting to use
     § 1983 as the vehicle for such relief.     However, the
     “property right created by a judgment against a
     government entity is not a right to payment at a

4    The plaintiffs also claim that their Fourteenth Amendment
“due process rights have been violated, because Defendants have
treated them differently than non-litigants merely because
Plaintiffs have exercised their constitutional right to file suit
to protect their rights and property interests.” See Compl., ¶ 64.
The plaintiffs’ claim in this regard has no basis in law.

5    Recognizing the threat that Violet Dock poses to their case,
the plaintiffs make much of the fact that the pronouncements of a
sister section of this court do not bind the Court here. That is,
of course, true in the abstract.
                                    5
   Case 2:21-cv-00534-MLCF-JVM Document 22 Filed 06/09/21 Page 6 of 13



     particular time, but merely the recognition of a
     continuing debt of that government entity.” Guilbeau v.
     Par. of St. Landry, 2008 WL 4948836, at *10 (W.D. La.
     Nov. 19, 2008), aff’d, 341 F. App’x 974 (5th Cir. 2009)
     (citing Minton v. St. Bernard Par. Sch. Bd., 803 F.2d
     129, 132 (5th Cir. 1986)); Davis v. Cantrell, 2018 WL
     6169255, at *5 (E.D. La. Nov. 26, 2018).            Thus,
     defendant’s delay in paying . . . the state court’s
     judgment has not given rise to a Fifth Amendment
     violation.     Additionally, plaintiff’s attempt to
     distinguish Minton and subsequent cases on the grounds
     that the judgments in those cases did not involve takings
     of private property is unavailing, because plaintiffs
     makes clear in its opposition that it is not seeking to
     relitigate the underlying takings claim or the amount of
     just compensation owed.

Id. Judge Lemelle’s holding was grounded in centuries of precedent

establishing that a state’s temporary deprivation of damages does

not violate any constitutional right.         See, e.g., Louisiana ex

rel. Folsom v. City of New Orleans, 109 U.S. 285, 289 (1883) (“A

party cannot be said to be deprived of his property in a judgment

because at the time he is unable to collect it.”); Minton, 803

F.2d at 132 (“[T]he property right created by a judgment against

a government entity is not a right to payment at a particular time

but merely the recognition of a continuing debt of that government

entity.”).    In   addition,   the   length   of   delay   in   paying   the

judgments is not helpful to the plaintiffs.         See, e.g., Guilbeau,

341 F. App’x at 975 (deeming plaintiff’s “constitutional argument

[] foreclosed by Minton” where state’s refusal to pay plaintiff’s

damages had persisted for seventeen years).




                                     6
      Case 2:21-cv-00534-MLCF-JVM Document 22 Filed 06/09/21 Page 7 of 13



       This Court finds no reason not to follow the Violet Dock

Court’s lead in this nearly identical case.               Here, as in Violet

Dock, the plaintiffs openly admit that they are suing not to

determine the just compensation to which they are constitutionally

entitled, but to enforce the state courts’ determinations of that

very amount.      That issue has been fully litigated in state court

and    the   plaintiffs   repeatedly       acknowledge    as   much   in   their

opposition.       See, e.g., Opp’n at 8 (“Here, Plaintiffs are not

seeking to re-litigate any issue decided by the state court.

Plaintiffs recognize that the amount of compensation that is due

is binding here. Instead, Plaintiffs are seeking to compel payment

of the just compensation judgments . . . .”).

       In search of a way to do so, the plaintiffs turn to the

Supreme Court’s decision in Knick v. Township of Scott, 139 S. Ct.

2162 (2019), which explicitly overruled the Court’s prior decision

in Williamson County Regional Planning Commission v. Hamilton Bank

of    Johnson   City,   473   U.S.   172 (1985).     In    Knick, the      Court

overruled the “state-litigation requirement of Williamson County”

and accordingly held that “[a] property owner may bring a [federal]

takings claim under § 1983 upon the taking of his property without

just compensation by a local government.”            Knick, 139 S. Ct. at

2179.     The Justices said nothing, however, about a plaintiff’s

ability to bring a § 1983 suit to enforce a state court’s judgment

in a takings case that has already been litigated in state court.

                                       7
    Case 2:21-cv-00534-MLCF-JVM Document 22 Filed 06/09/21 Page 8 of 13



To the contrary, the question in Knick was limited to whether

Williamson County should have been overruled, and thus, whether “a

property owner whose property has been taken by a local government

has not suffered a violation of his Fifth Amendment rights – and

thus cannot bring a federal takings claim in federal court – until

a state court has denied his claim for just compensation under

state law.”      Id. at 2167.

      In overruling Williamson County, the Supreme Court left in

place its decision in San Remo Hotel, L.P. v. City and County of

San Francisco, 545 U.S. 323 (2005), where it held that a “state

court’s resolution of a claim for just compensation under state

law generally has preclusive effect in any subsequent federal

suit.” Id. In fact, San Remo’s continued application is a logical

linchpin    of   the     Knick   decision.      Indeed,   but   for     San    Remo

preclusion,      the    pre-Knick    “takings   plaintiff   [would      not    have

found] himself in [the] Catch-22” “preclusion trap” the Court took

issue with in Knick; he still could not have gone “to federal court

without going to state court first; but if he [went] to state court

and [lost], his claim [would not] be barred in federal court.”

See id.     That was not the case in the pre-Knick world of San Remo

and Williamson County.

      Thus, the plaintiffs’ core argument – namely, that “Knick

Provides a Direct Legal Basis” for the plaintiffs’ § 1983 claims

–   rests   on   a     fundamental   misunderstanding     of    Knick    and    its

                                         8
      Case 2:21-cv-00534-MLCF-JVM Document 22 Filed 06/09/21 Page 9 of 13



interworking with San Remo.            To the contrary, the defendants are

correct that Knick makes “where to file a constitutional takings

suit [] an either/or proposition”; a plaintiff who chooses to bring

suit    in    state   court   cannot    later       come   to    federal     court   to

relitigate issues the state court already decided.                      See Mot. at

12; see also San Remo, 545 U.S. at 341–48.

       That is precisely what the plaintiffs wish to do here.

    2. Practical and Structural Considerations Also Compel Dismissal

       Apart from the flaws in the plaintiffs’ claims that have

already been discussed, consider the implications of blessing the

plaintiffs’ transparent attempt to use § 1983 to collect a state-

court judgment in federal court.              Doing so would likely run afoul

of the full faith and credit statute, encourage forum shopping,

and erode the comity federal courts are to diligently maintain

with state courts, who are certainly capable of enforcing their

own judgments. 6

       This    predictable    parade     of    confusion        has   led    countless

federal courts, including this one, to resist calls to enforce

judgments rendered in state court.              See, e.g., Bennett v. City of

New    Orleans,   2004   WL   60316,     at    *3    (E.D.      La.   Jan.   9,   2004)




6    It might also, in this particular case, violate the Louisiana
Constitution’s prohibition on seizures of public property or
public funds to pay judgments. See LA. CONST. art. XII, § 10(C).
The Court need not, and accordingly does not, address this issue
here.
                                         9
     Case 2:21-cv-00534-MLCF-JVM Document 22 Filed 06/09/21 Page 10 of 13



(“Plaintiffs’ claims impinge on comity principles that operate in

the area of federal-state relations.               To hold that every unpaid

state    court    judgment    provides     a   would-be     plaintiff   with    a

cognizable due process claim ‘would assign the federal courts the

role of ombudsmen in monitoring the execution of state court

judgments,’ a role that would surely be destructive of federal-

state relations.” (quoting Biser v. Town of Bel Air, 991 F.2d 100,

105 n.2 (4th Cir. 1993) (Wilkinson, J.)).              Under no constitutional

guise should federal courts “become embroiled in a party’s attempt

to   enforce     state   court   judgments     .   .   .   against   states   and

municipalities.”         See Williamson v. Chicago Transit Auth., 185

F.3d 792, 795 (7th Cir. 1999).

       As in Bennett, the plaintiffs’ “reliance on Vogt v. Board of

Commissioners of the Orleans Levee District, 294 F.3d 684 (5th

Cir. 2002) . . . is misplaced.”          While the plaintiffs are correct

in noting that “Bennett expressly distinguished Vogt [] because

the Vogt plaintiffs had stated a ‘federal takings claim,’” Vogt is

nonetheless no help to them here.          For starters, the plaintiffs in

this case have not stated a federal takings claim; to the contrary,

they have disclaimed any intent to relitigate the takings claims

they advanced in state court. Moreover, the bottom-line conclusion

the plaintiffs draw from Vogt is incorrect: Vogt did not, as the

plaintiffs suggest, create a free-floating rule that a state’s

“failure to pay a state court judgment awarding just compensation

                                      10
   Case 2:21-cv-00534-MLCF-JVM Document 22 Filed 06/09/21 Page 11 of 13



for a taking itself effected an unconstitutional taking that could

be remedied via a Section 1983 action,” but merely declared, in a

fact-specific       manner,      that    the      state’s    retention      of    mineral

royalties        made    the     minerals        themselves       the    object    of   a

constitutional taking since the judgment at issue was “just an

accounting or quantification of the mineral royalties” flowing

from ownership of the minerals.                  See Vogt v. Bd. of Comm’rs of

Orleans Levee Dist., 2002 WL 31748618, at *3 (E.D. La. Dec. 5,

2002).      In    other    words,    royalties         flowing    from    ownership     of

property can perhaps be “taken” by a state which refuses to remit

such property-linked royalties to a plaintiff, but a state-court

damages award that itself becomes property of the plaintiff is not

“taken” by a state’s temporary failure to make good on the award.

See id. at *2 (drawing “crucial” “distinction” between earlier

taking already “adjudicated in the state courts” and ongoing taking

of “mineral royalties themselves” alleged before the court).

                                     *      *         *

     42   U.S.C.        § 1983   provides        a   cause   of   action    to    parties

subjected    to     a     “deprivation      of       any   rights,      privileges,     or

immunities secured by the Constitution and laws” of the United

States, but the plaintiffs allege no such deprivation here.

             B.         Count Two: Declaratory Judgment Claims

     That leaves the plaintiffs’ second and final cause of action.

There, the plaintiffs seek a judicial declaration of the parties’

                                            11
    Case 2:21-cv-00534-MLCF-JVM Document 22 Filed 06/09/21 Page 12 of 13



rights and duties with regard to a so-called “‘Damages SOP,’ 7

specifically created in anticipation” of the kind of damages the

plaintiffs suffered as a result of the flood-control construction

at issue.    See Compl., ¶¶ 69–75.

      There is no “per se rule requiring a district court to hear

a declaratory judgment action”; rather, “the Declaratory Judgment

Act has been understood to confer on federal courts unique and

substantial discretion in deciding whether to declare the rights

of litigants.”      Wilton v. Seven Falls Co., 515 U.S. 277, 286

(1995); Sherwin-Williams Co. v. Holmes County, 343 F.3d 383, 394

(5th Cir. 2003).

      Here, there is little reason to – and perhaps abundant reason

not to – allow the plaintiffs’ largely conclusory declaratory

judgment allegations to proceed as standalone claims in federal

court. In 2017, then-District Judge Engelhardt remanded a previous

iteration of this litigation to state court in light of this

Court’s “limited jurisdiction and in light of the particularly

local nature of this dispute with the Sewerage and Water Board.”


7    The “Damages SOP” is a claims process established by the SWB
and the U.S. Army Corps of Engineers “to identify properties
subject to damage as a result of the [] Project [at issue] and to
investigate and resolve [related] property damage.” See Compl.,
¶ 70. In the second count of their complaint, the plaintiffs seek
judicial declarations that they are third-party beneficiaries to
the Damages SOP and that the SWB’s alleged failures to follow
through on its commitments thereunder have violated the
plaintiffs’ contractual and constitutional rights. See id. ¶¶ 72–
75.
                                    12
      Case 2:21-cv-00534-MLCF-JVM Document 22 Filed 06/09/21 Page 13 of 13



See Sewell v. Sewerage & Water Bd. of New Orleans, 2017 WL 5649595,

at *1 (E.D. La. Jan. 5, 2017), aff’d, 697 F. App’x 288 (5th Cir.

2017).       The plaintiffs’ dispute with the SWB is no less local now,

and    for    the   reasons   discussed       at   length   with   regard   to   the

deficient § 1983 claims at the heart of this case, dismissing this

action in favor of further state-court proceedings – with state-

court judges, state-court judgments, state-resident plaintiffs,

and a state-agency defendant – is the best use of this Court’s

“unique and substantial discretion.”               Cf. Wilton, 515 U.S. at 286.

                                  *       *        *

        State courts can enforce their own judgments.

        Accordingly, IT IS ORDERED: that the defendants’ motion to

dismiss is GRANTED.           The plaintiffs’ claims are DISMISSED WITH

PREJUDICE. 8

                                  New Orleans, Louisiana, June 9, 2021


                                      ______________________________
                                           MARTIN L. C. FELDMAN
                                       UNITED STATES DISTRICT JUDGE




8    The plaintiffs’ request for leave to amend their complaint is
denied as futile. See, e.g., Stripling v. Jordan Prod. Co., 234
F.3d 863, 872–73 (5th Cir. 2000) (“It is within the district
court’s discretion to deny a motion to amend if . . . the amended
complaint would fail to state a claim upon which relief could be
granted.” (citations omitted)).
                                       13
